Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2019

                                    No. 04-18-00522-CV

             IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER,

                        From the County Court, Menard County, Texas
                                Trial Court No. 2013-02059A
                          Honorable Joe Loving, Jr., Judge Presiding


                                       ORDER
       Sitting:      Rebeca C. Martinez, Justice
                     Beth Watkins, Justice
                     Liza A. Rodriguez, Justice

     On June 19, 2019, appellant filed a motion for rehearing by the panel. The motion is
DENIED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court